Citation Nr: 1017180	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right great toe 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Outstanding VA Treatment Records 

The Veteran has notified the VA throughout this appeal that 
he sought treatment for his claimed right great toe disorder 
at a number of VA medical facilities including the VA 
hospital in Portland, Oregon from 1970 to 1979 and the VA 
Medical Center (MC) in Iron Mountain, Detroit from 1978 to 
1981.  The current record reflects that limited records were 
requested from these facilities in the past, namely, a 
hospital summary from the Iron Mountain VAMC dated in 1981 
and emergency department records from the Portland VA 
hospital dated in May 1978.  There is no indication that any 
request has been made for additional treatment records, 
including any outpatient treatment records and/or 
radiographic reports.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present case, the Veteran expressly contends 
that he sought continued treatment for his claimed disorder 
at the Portland VA hospital and the Iron Mountain VAMC.  As 
there is no evidence that such records do not exist, the 
Board finds that a remand is necessary to allow the agency of 
original jurisdiction (AOJ) to undertake efforts to acquire 
these records. 



New VA Examination and Opinion

The Veteran was examined in December 2006 in conjunction with 
this appeal for the specific purpose of obtaining an opinion 
as to the etiology of any current right great toe disorder.  
The examining physician diagnosed the Veteran with 
degenerative joint disease of the right great toe and then 
opined that such disorder is not at least as likely as not 
related to military service, including the August 1963 motor 
vehicle injury, on the basis that there was no evidence of a 
toe fracture in the service treatment records and the first 
radiographic evidence of a fracture was in March 2004.  

Once the VA undertakes the effort to provide an examination 
when developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In the present case, the Board finds the December 
2006 VA examination is insufficient because it does not 
appear that it was based upon an accurate and complete 
history of the Veteran's complaints.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry 
when assessing the probative value of a medical opinion is 
whether the opinion reflects application of medical 
principles to an accurate and complete medical history).  
Although the Board acknowledges that the first radiographic 
evidence of a great big toe fracture is the March 2004 VA 
examination report, the claims file contains a VA 
radiographic report which shows minimal degenerative changes 
of the right metatarsophalangeal joint as early as January 
1981.  Additionally, a December 1975 VA examination report 
reflects that the Veteran complained of continued severe pain 
in this same joint.  

These clinical records are relevant to the current claim on 
appeal because they show a history of right great toe 
subjective complaints and clinical findings many years prior 
to March 2004.  Absent any indication that the December 2006 
VA examiner reviewed these records and considered them in 
providing an etiological opinion, the Board concludes that 
another VA examination and opinion is needed to fulfill VA's 
duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr, 21 Vet. App. at 311; McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, 
including any electronic or non-electronic 
outpatient records, inpatient records, and 
radiographic reports, from the Portland 
VAMC for the period from 1970 through 
1979.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

2.  Obtain any VA treatment records, 
including any electronic or non-electronic 
outpatient records, inpatient records, and 
radiographic reports, from the Iron 
Mountain VAMC for the period from 1978 
through 1981.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  After any outstanding VA treatment 
records have been associated with the 
claims file, schedule the Veteran for a VA 
foot examination.  The claims file and a 
copy of this REMAND must be available to 
the examiner for review and the 
examination report should reflect that a 
review of the claims file was completed in 
conjunction with the examination.  A 
detailed rationale, including pertinent 
findings from the record, should be 
provided for any opinion(s).  After 
reviewing the record, examining the 
Veteran, and completing any medically 
indicated testing, the VA examiner should 
answer the following question:  Whether 
the Veteran's degenerative joint disease 
of the right first metatarsophalangeal 
joint is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to his military service, to 
include the August 1963 motor vehicle 
accident in which the Veteran incurred a 
chip fracture of the right medial 
mallelous.  

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report to ensure that 
it is responsive to and in compliance with 
the directives of this remand and if not, 
the AOJ should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


